Citation Nr: 0100057	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-18 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for a skin rash, as due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1961.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


REMAND

In an August 1996 statement the veteran reported he had been 
involved in testing of Agent Orange and "several other 
unknown chemicals" on Midway Island, in the Pacific Ocean, 
during his active duty service.  He reported he went from the 
Hawaiian Islands to Midway Island in a helicopter, where 
Agent Orange and the other chemicals were sprayed on 
vegetation, and then had to return to the island to see the 
results.

An August 1996 VA hospitalization report contains the results 
of a physical examination of the veteran, which noted "some 
desquamative changes of the skin."

In an April 1997 statement the veteran reported that in 1958-
1959 he was stationed at N.A.S. Barber's Point, Hawaii, with 
a transport squadron, VR-21.  He reported the squadron 
transported "chemicals."  He also reported he "never saw 
the Orange stuff do its job."  He also reported that in 
1959-1961 he was with HU-1, a helicopter squadron, at Ream 
Field, California, and, on five or six occasions, what he 
called "the Orange crap" was loaded in his helicopter.  He 
reported that on these occasions the helicopter would fly to 
what was called a "dead" island in the Pacific Ocean, off 
the coast of California, and "dump that orange stuff" on 
the island.  He reported he would get orange residue in his 
hair, eyes, ears, nose, and lungs.  He also reported he was 
not allowed to see the island after they dumped the material.  
He also reported taking a group of civilians to one of the 
islands where the material had been dumped, including a 
photographer, who later told him the island looked like it 
was "totally devastated."

The veteran's service personnel files confirm he served in 
VR-21 and HU-1, that he was temporarily assigned to the 
Barber's Point, Oahu, Hawaii, Naval Air Station, and also 
served at NAAS Ream Field, Imperial Beach, California.

During his July 1998 personal hearing at the RO, he testified 
that: he handled containers marked "DDT" and "DIOX" while 
in service; that he sprayed those chemicals on deserted 
islands in the Pacific, off the coast of California; the only 
warning given at that time was not to get the chemicals in 
his eyes; he also sprayed those chemicals on vegetation along 
the United States/Mexico border, to kill vegetation in 
connection with illegal immigration; he got the chemicals 
"all over him"; he had skin rashes on his arms and feet in 
service, which were called "jungle rot" by Navy corpsmen, 
who treated this with a salve; the rashes would go away with 
this treatment, but would return; he still has skin rashes; 
he never had any rashes prior to his active duty service; he 
has had no treatment at a VA medical facility for his rashes; 
and he also has diabetes mellitus.

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 3.307 (a)(6) (2000), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, 
these sections provide that a veteran with service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent if that veteran has a disease that is listed 
in those sections, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service personnel records 
show that he never served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, and he has not so contended.  Thus, the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are not 
applicable to the veteran's claim.  

However, the veteran is entitled to attempt to establish 
service connection for disease or injury due to exposure to 
Agent Orange under the provisions governing claims of 
entitlement to service connection generally.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Service connection may also be granted for a 
chronic disease, such as hypertension, when it is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Board notes that, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (VCAA) (to be codified at 
38 U.S.C.A. § 5103A) was enacted.  That legislative enactment 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  As part of the assistance provided under subsection (a), 
VA must reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain. 

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: the claimant's service medical 
records and, if the claimant has furnished VA information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity; 
records of relevant medical treatment or examination of the 
claimant at VA health-care facilities or at the expense of 
VA, if the claimant furnishes information sufficient to 
locate those records; any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Thus, the Board believes the veteran's claim for service 
connection for a skin condition, as due to exposure to Agent 
Orange, must be remanded so that a search for records 
pertaining to the duties and operations of Navy squadrons VR-
21 and HU-1, for the period of the veteran's tours of duty 
with those units, may be pursued through the U. S. Armed 
Service Center for Research of Unit Records (USASCRUR), the 
Navy History Center, Operational Archives Branch, Washington 
Navy Yard, 901 M Street, S.E., Washington, DC 20374-5060, and 
any other applicable sources.  If it is determined that these 
squadrons did in fact handle Agent Orange or other toxic 
chemicals, or that these squadrons participated in testing of 
these or other toxic chemicals, the veteran should be 
provided a VA dermatology examination, by a specialist, after 
a complete review of the expanded claims file, to determine 
whether or not he has a current skin disorder, and if so, to 
obtain an etiology opinion as to the origin of that disorder.

The Board also notes that the veteran's claims of entitlement 
to service connection for hypertension and coronary artery 
disease were denied by the RO as not well0grounded.  Before 
the Board may complete appellate review of these claims, the 
veteran should be afforded VA examination and medical 
opinions as tot he veteran's contentions must be obtained.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran identify the sources of any 
treatment for hypertension or 
cardiovascular disease, by provider name 
and address if possible.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain such records, in 
particular, but not limited to, the 
records of "Dr. Vedral" of cedar hills, 
Texas, and the facilities at which the 
veteran received treatment for diagnosed 
cardiovascular disorders other than 
hypertension.  The RO should also ask the 
veteran to identify providers of 
treatment subsequent to September 1999.  
If any records are identified, they 
should be obtained and associated with 
the claims file.  If no treatment records 
are obtained, the procedures noted in 
paragraph 8, below, should be followed.

2.  The RO should also request the 
veteran identify the sources of any 
treatment for his skin disorder proximate 
to service, if the records of such 
treatment are not yet associated with the 
claims file, and the sources of treatment 
subsequent to September 1999.  If any 
records are identified, they should be 
obtained and associated with the claims 
file.  If no treatment records are 
obtained, the procedures noted in 
paragraph 8, below, should be followed.

3.  If the RO cannot determine the exact 
dates of the veteran's tours of duty with 
Navy squadrons VR-21 and HU-1, the RO 
should contact the veteran and obtain 
this information.

4.  After completion of the development 
specified in paragraph 3 above, the RO 
should send copies of the veteran's DD 
214 and his personnel file, together with 
a brief summary of the veteran's 
contentions as to Agent Orange handling 
or testing, as noted above, to the 
USASCRUR, the Navy History Center, the 
service department, and any other sources 
necessary and applicable, in order to 
confirm whether or not the veteran's 
squadron handled chemicals and/or 
participated in any testing of chemicals.

5.  If, after completion of the above 
development, it is confirmed that either 
VR-21 or HU-1 handled or tested any 
chemicals during the veteran's tours of 
duty with those squadrons, the veteran 
should be afforded a VA dermatology 
examination, by a specialist, to 
determine the existence and level of 
severity of any skin disorder found.  The 
claims file and a complete copy of this 
REMAND must be provided the examiner for 
review prior to the examination, and the 
examination report should note the 
examiner reviewed the file, including the 
veteran's service medical records, his 
treatment reports, any reports obtained 
under item 1, above, and the transcript 
of his July 1998 hearing.  All indicated 
studies necessary to diagnose and render 
the opinions requested should be 
accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of her claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

If a skin disorder is diagnosed, the 
examiner, after a review of the evidence, 
as noted above, is requested to provide 
an opinion as to whether it is at least 
as likely as not that the diagnosed skin 
disorder was caused by the veteran's 
handling or testing of the chemicals 
identified during his active duty 
service.

6.  The veteran should be afforded VA 
examination of the heart and 
cardiovascular system.  The claims file 
should be made available to the examiner 
for review prior to the examination.  
After review of the clinical records 
associated with the claims file, and 
after examination of the veteran and 
review of the history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran had hypertension or a 
cardiovascular disorder which was present 
in service or within one year after the 
veteran's service discharge.

7.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for 
service connection for a skin condition, 
and if appropriate, to rate that 
disability.  If not, the report should be 
returned as inadequate for adjudication 
or rating purposes.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

8.  The RO must review the claims file 
and ensure that all notification and 
development action(s) required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

9.  The RO should then adjudicate the 
appealed service connection issues on the 
merits, on the basis on all the evidence 
of record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



